DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 07/11/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 11-12, 14-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garahi et al. (US Pub. No. 2001/0041612 A1 hereinafter referred to as Garahi) in view of Munakata et al. (US Pub. No. 2011/0053677 A1 hereinafter referred to as Munakata) and Walker et al. (US Pub. No. 2010/0285869 A1 hereinafter referred to as Walker).
As per claims 1 and 12, Garahi teaches a gaming terminal and method (Fig. 1, item 16 and paragraph [0037] see at least user computer and Fig. 1, item 14 and paragraph [0055] set-top box) comprising: an input device (paragraph [0074]); a display device (Fig. 1, item 16); a processor (Fig. 1, items 14 and 16 and paragraph [0055] see computer or set-top box which includes a controller); and a memory device that stores a plurality of instructions that (Fig. 1, items 14 and 16 and paragraph [0055] see computer or set-top box which includes memory), when executed by the processor, cause the processor to: during a first period of time when operating in a novice sporting event wagering mode, cause the display device to display, in a first format, a first sporting event wager available to be placed (Fig. 15 and paragraph [0070] see sports wagers with Fig. 15 showing example horse racing bet options) on an outcome associated with a first sporting event without causing the display device to display (Fig. 9 and paragraphs [0068]-[0070] provides different wagering modes including a first novice wagering mode which displays wagering opportunities in a first format), in any format, a second, different sporting event wager available to be placed display on an outcome associated with a second sporting event (paragraph [0079] a second different format is presented if a different player experience level is selected versus the prior novice mode “an advanced wagering mode is displayed 402 instead of the novice bet mode illustrated in FIG. 9” and paragraph [0070] multiple sports are provided to be selected), and during the first period of time when operating in a mode different from the novice sporting event wagering mode: cause the display device to display, in a second, different format (paragraph [0079] a second different format is presented if a different player experience level is selected versus the prior novice mode “an advanced wagering mode is displayed 402 instead of the novice bet mode illustrated in FIG. 9”), the same first sporting event wager available to be placed on the outcome associated with the sporting event (paragraphs [0068]-[0070], [0079], and [0103]-[0104] a different display for wagers is presented based on player selected skill level between a novice or advanced mode for wagering on sporting events.  Specifically paragraph [0069] “”Player Type" option 306 may allow the wagerer to select the player type 308 (e.g., beginner, intermediate, advanced). Wagerers at different playing levels can have different wagering displays attuned to their wagering experience…an advanced wagerer may use an advanced wagering interface that provides all wagering selections on a single screen using abbreviated fields…a novice wagerer, the wagering interface may list more detailed fields for ease of understanding the wagering selections” as detailing different modes of presenting the same wagers based on selection of a first, novice, mode or a second, advanced, mode.  For example a novice mode presents the wagers spread out over pages with more details while an advanced mode condenses the wagering options down to a first page with fewer details.).  Garahi does not teach a method when operating in a novice sporting event wagering mode responsive to a receipt of a promotional ticket associated with the novice sporting event wagering mode, cause the display device to display, in a first format, a first wagering opportunity on an outcome associated with a first sporting event without causing the display device to display, in any format, a second, different wagering opportunity on an outcome associated with a second sporting event, and during the first period of time when operating in a mode different from the novice sporting event wagering mode: cause the display device to display, in a second, different format, the second, different sporting event wager available to be placed on the outcome associated with the second sporting event.  However, Garahi teaches a sports bet with multiple wagering options on different events in a sport (Fig. 15 see race with bets on events such as which horse finishes first, second, or third) and Munakata teaches a gaming system (abstract) comprising a player gaming terminal (Fig. 1, item 10) wherein different wagering opportunities are available to player based on a novice or advanced mode being selected wherein a first wager is available to a player in a novice mode but not a second wager and a first and second wager is available in an advanced mode (paragraphs [0148], [0163], [0453]-[0454], [0500], [0502], and [0509]-[0510] in easy mode only the automatic pass line bet is allowed while advanced allows for manual selecting of bets).  As per the presentation of available wagering opportunities being different examiner recognizes that Garahi presents only wagers available to players and therefore it would have been obvious to one of ordinary skill in the art to not present wagers which are not allowed using Munakata system of only allowing certain wagers in novice mode.  Specifically it’s obvious not to present wagering opportunities a player cannot use.  In addition, Walker teaches a promotional gaming ticket which configures a gaming machine to act in a certain manner desired by the operator as a mean to promote (paragraph [0147]) the game (Figs. 3-6 and paragraphs [0023], [0064], and [0138]) including settings which provide advice to a player during a game (paragraph [0069]) wherein the medium is physical (paragraph [0064]) or virtual for a mobile device (Fig. 4 and paragraph [0043]) with an associated value (Fig. 6, item 626 and paragraph [0115]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Garahi with Munakata and Walker, since Munakata shows in the prior art a desire to limit the number of available wagers presented to a player while in a novice, or easy, mode, as taught by Garahi (paragraphs [0068]-[0070]), which allows for a user to not be overwhelmed while betting but still allow for a mode wherein a user is presented more options for wagering, such as Munakata, in order to appeal to more advanced players who desire more choice and control of their wagers.  In addition, by including a ticket, physical or virtual, for a player to use when first playing the gaming (Walker paragraph [0069] provides advice which is recognized to be helpful to a new player and paragraph [0069] of Garahi the novice mode is designed to present additional information) operator allows for a quick means to easily set a game to a more novice friendly mode thereby making the ticket a promotional means to attract new players to the game.
As per claims 3 and 14, Garahi does not teach a terminal or method wherein the promotional ticket comprises a virtual promotional ticket stored in association with a mobile device.  However, Garahi teaches a novice mode which presents additional information regarding sport wagers (paragraph [0069]) and Walker teaches a promotional gaming ticket which configures a gaming machine to act in a certain manner desired by the operator as a mean to promote (paragraph [0147]) the game (Figs. 3-6 and paragraphs [0023], [0064], and [0138]) including settings which provide advice to a player during a game (paragraph [0069]) wherein the medium is physical (paragraph [0064]) or virtual for a mobile device (Fig. 4 and paragraph [0043]) with an associated value (Fig. 6, item 626 and paragraph [0115]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Garahi with Munakata and Walker, since by including a ticket, physical or virtual, for a player to use when first playing the gaming (Walker paragraph [0069] provides advice and paragraph [0069] of Garahi the novice mode is designed to present additional information) operator allows for a quick means to easily set a game to a more novice friendly mode thereby making the ticket a promotional means to attract new players to the game.
	As per claims 4 and 15, Garahi does not teach a terminal or method wherein the promotional ticket is associated with a quantity of promotional credits redeemable in association with the first sporting event wager available to be placed.  However, Garahi teaches a novice mode which presents additional information regarding sport wagers (paragraph [0069]) and Walker teaches a promotional gaming ticket which configures a gaming machine to act in a certain manner desired by the operator as a mean to promote (paragraph [0147]) the game (Figs. 3-6 and paragraphs [0023], [0064], and [0138]) including settings which provide advice to a player during a game (paragraph [0069]) wherein the medium is physical (paragraph [0064]) or virtual for a mobile device (Fig. 4 and paragraph [0043]) with an associated value (Fig. 6, item 626 and paragraph [0115]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Garahi with Munakata and Walker, since by including a ticket, physical or virtual, for a player to use when first playing the gaming (Walker paragraph [0069] provides advice and paragraph [0069] of Garahi the novice mode is designed to present additional information) operator allows for a quick means to easily set a game to a more novice friendly mode thereby making the ticket a promotional means to attract new players to the game.
As per claims 6 and 17, Garahi teaches a gaming terminal and method wherein when executed by the processor when operating in the novice sporting event wagering mode during the first period of time, the instructions cause the processor to cause the display device to display a tutorial associated with the first sporting event wager available (paragraph [0069] information is presented to explain to a player wagering options when novice is selected which is a form of a tutorial).
As per claims 8 and 19, Garahi teaches a gaming terminal and method wherein the first sporting event and the second sporting event are different sporting events (Fig. 15 see race with bets on different events such as which horse finishes first, second, or third).
As per claims 9 and 20, Garahi teaches a gaming terminal and method wherein the outcome associated with the second sporting event comprises an outcome of a portion of the second sporting event (Fig. 15 see race with bets on different events such as which horse finishes first, second, or third with which horse finishes in that slot being a portion of the overall outcome with more information beyond just which horse finishes in that position being associated with the outcome).
As per claim 11, Garahi does not teach a terminal wherein the identified user is associated with a received promotional ticket.  However, Walker teach a physical medium such as a ticket (paragraph [0064] and wherein a player is identified using physical mediums (paragraph [0122]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Garahi with Munakata and Walker, since by using a physical medium, which could include a ticket as shown by Walker, to provide information to a system this allows a system to avoid having to request the information from a player each time thereby avoiding frustration and encouraging better tracking of a player.
As per claims 21 and 23, Garahi teaches a terminal and method wherein the first format is associated with a first amount of information on the first sporting event wager available to be placed on the outcome associated with the first sporting event and the second, different format is associated with a second, lesser amount of information on the first sporting event wager available to be placed on the outcome associated with the first sporting event (paragraphs [0068]-[0070], [0079], and [0103]-[0104] a different display for wagers is presented based on player selected skill level between a novice or advanced mode for wagering on sporting events.  Specifically paragraph [0069] “”Player Type" option 306 may allow the wagerer to select the player type 308 (e.g., beginner, intermediate, advanced). Wagerers at different playing levels can have different wagering displays attuned to their wagering experience…an advanced wagerer may use an advanced wagering interface that provides all wagering selections on a single screen using abbreviated fields…a novice wagerer, the wagering interface may list more detailed fields for ease of understanding the wagering selections” as detailing different modes of presenting the same wagers based on selection of a first, novice, mode or a second, advanced, mode.  For example a novice mode presents the wagers spread out over pages with more details while an advanced mode condenses the wagering options down to a first page with fewer details.).
As per claims 22 and 24,  Garahi teaches a terminal and method wherein the first format is associated with first terminology (examiner looks to applicant’s disclosure paragraph [0036] wherein the example comprises asking for the user to make a wager but using a different format or prompt for the same wager) for the first sporting event wager available to be placed on the outcome associated with the first sporting event and the second, different format is associated with second, different terminology for the first sporting event wager available to be placed on the outcome associated with the first sporting event (paragraphs [0068]-[0070], [0079], and [0103]-[0104] a different display for wagers is presented based on player selected skill level between a novice or advanced mode for wagering on sporting events.  Specifically paragraph [0069] “”Player Type" option 306 may allow the wagerer to select the player type 308 (e.g., beginner, intermediate, advanced). Wagerers at different playing levels can have different wagering displays attuned to their wagering experience…an advanced wagerer may use an advanced wagering interface that provides all wagering selections on a single screen using abbreviated fields…a novice wagerer, the wagering interface may list more detailed fields for ease of understanding the wagering selections” as detailing different modes of presenting the same wagers based on selection of a first, novice, mode or a second, advanced, mode.  For example a novice mode presents the wagers spread out over pages with more details while an advanced mode condenses the wagering options down to a first page with fewer details.  Examiner recognizes the use of abbreviations (Fig. 15) would be considered a different terminology or specifically different format for presenting the wager as provided by example paragraph [0036] of applicant’s disclosure instead of a beginner mode wherein wagering prompts have more details and therefore different terminology.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garahi et al. (US Pub. No. 2001/0041612 A1 hereinafter referred to as Garahi) in view of Munakata et al. (US Pub. No. 2011/0053677 A1 hereinafter referred to as Munakata).
As per claim 10, Garahi teaches a gaming terminal (Fig. 1, item 16 and paragraph [0037] see at least user computer and Fig. 1, item 14 and paragraph [0055] set-top box) comprising: an input device (paragraph [0074]); a display device (Fig. 1, items 14 and 16); a processor (Fig. 1, items 14 and 16 and paragraph [0055] see computer or set-top box which includes a controller); and a memory device that stores a plurality of instructions, which when executed by the processor (Fig. 1, items 14 and 16 and paragraph [0055] see computer or set-top box which includes memory), cause the processor to: responsive to an identified user (Fig. 7 see registration) being associated with a first level of sporting event wagering (paragraphs [0068]-[0069] player identifies their wagering experience level): cause the display device to display a first format of a first sporting event wagering display (Fig. 9 and paragraphs [0068]-[0070] provides different wagering modes including a first novice wagering mode which displays wagering opportunities in a first format) without displaying a second, different sporting event wagering display (paragraph [0079] a second different format is presented if a different player experience level is selected versus the prior novice mode “an advanced wagering mode is displayed 402 instead of the novice bet mode illustrated in FIG. 9” and paragraph [0070] multiple sports are provided to be selected), and cause the display device to display a first wager available to be placed on an outcome associated with the displayed first sporting event without causing the display device to display any other wager display formats, and responsive to the identified user being associated with a second, different level of sporting event wagering: cause the display device to display the first wager available to be placed on the outcome associated with the first sporting event and the second, different wager available to be placed on the outcome associated with the second sporting event.  Garahi does not teach a method comprising causing the display device to display a first sporting event without displaying a second, different sporting event, and enable a placement of a first wager available to be placed on an outcome associated with the displayed first sporting event without causing the display device to display any wager on any outcome associated with the second, different sporting event, and responsive to the identified user being associated with a second, different level of sporting event wagering: cause the display device to overlappingly display the first sporting event and the second, different sporting event, cause the display device to display a second, different format of the same first wager available to be placed on the outcome associated with the displayed first sporting event, and cause the display device to display a second wager available to be placed on an outcome associated with the second, different sporting event.  However, Garahi teaches a sports bet with multiple wagering options on different events in a sport (Fig. 15 see race with bets on events such as which horse finishes first, second, or third) wherein different formats are used to display the same wager on the same first sporting event based on the level selected (paragraphs [0068]-[0070], [0079], and [0103]-[0104] a different display for wagers is presented based on player selected skill level between a novice or advanced mode for wagering on sporting events.  Specifically paragraph [0069] “”Player Type" option 306 may allow the wagerer to select the player type 308 (e.g., beginner, intermediate, advanced). Wagerers at different playing levels can have different wagering displays attuned to their wagering experience…an advanced wagerer may use an advanced wagering interface that provides all wagering selections on a single screen using abbreviated fields…a novice wagerer, the wagering interface may list more detailed fields for ease of understanding the wagering selections” as detailing different modes of presenting the same wagers based on selection of a first, novice, mode or a second, advanced, mode.  For example a novice mode presents the wagers spread out over pages with more details while an advanced mode condenses the wagering options down to a first page with fewer details.) and Munakata teaches a gaming system (abstract) comprising a player gaming terminal (Fig. 1, item 10) wherein different wagers are available to player based on a novice or advanced mode being selected wherein a first wager is available to a player in a novice mode but not a second wager and a first and second wager is available in an advanced mode (paragraphs [0148], [0163], [0453]-[0454], [0500], [0502], and [0509]-[0510] in easy mode only the automatic pass line bet is allowed while advanced allows for manual selecting of bets) with the different options overlapping on a screen (Fig. 28 shows the manual operation skipped for easy mode but being display therefore in advance mode it would be available and part of the same display as the automatic wager).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Garahi with Munakata, since Munakata shows in the prior art a desire to limit the number of available wagers presented to a player while in a novice, or easy, mode as taught by Garahi (paragraphs [0068]-[0070]), which allows for a user to not be overwhelmed while betting but still allow for a mode wherein a user is presented more options for wagering, such as Munakata, in order to appeal to more advanced players who desire more choice and control of their wagers.  As per the means of displaying it would have been obvious to overlap the displaying of wagers in order to have all the wagers on the same display thereby allowing the player to make their wager in advance mode without having to navigate across multiple screens.  As per the presentation of available wagering opportunities being different examiner recognizes that Garahi presents only wagers available to players and therefore it would have been obvious to one of ordinary skill in the art to not present wagers which are not allowed using Munakata system of only allowing certain wagers in novice mode.  Specifically it’s obvious not to present wagering opportunities a player cannot use.  
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garahi et al. (US Pub. No. 2001/0041612 A1 hereinafter referred to as Garahi), Munakata et al. (US Pub. No. 2011/0053677 A1 hereinafter referred to as Munakata), and Walker et al. (US Pub. No. 2010/0285869 A1 hereinafter referred to as Walker) in view of Avent et al. (US Pub. No. 2011/0086686 A1 hereinafter referred to as Avent).
	As per claims 7 and 18, Garahi does not teach a terminal or method wherein the tutorial is associated with the second, different sporting event wager available to be placed.  However, Avent teaches a gaming system (abstract) comprising a tutorial regarding locked features (paragraphs [0103]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Garahi with Munakata, Walker, and Avent, since by including information regarding locked features the game makes a player aware of what they are currently missing based on the selected novice level and therefore incentives going to a more advanced level.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant argues that amended claims overcome the previous combination of Garahi with Munakata.  Specifically that Munakata does not include presenting the same wager in different formats.  However, examiner cites to Garahi for this feature, see above, with specific focus on paragraph [0069] “”Player Type" option 306 may allow the wagerer to select the player type 308 (e.g., beginner, intermediate, advanced). Wagerers at different playing levels can have different wagering displays attuned to their wagering experience…an advanced wagerer may use an advanced wagering interface that provides all wagering selections on a single screen using abbreviated fields…a novice wagerer, the wagering interface may list more detailed fields for ease of understanding the wagering selections” as detailing different modes of presenting the same wagers based on selection of a first, novice, mode or a second, advanced, mode.  For example a novice mode presents the wagers spread out over pages with more details while an advanced mode condenses the wagering options down to a first page with fewer details.  Examiner relies upon Munakata for different wagers in different modes including wagers not presented in a first mode or a second mode a feature which remains in applicant’s claims.  See above.  As per applicant’s arguments examiner respectfully disagrees that amended claims overcome the prior art because Garahi shows, in at least paragraph [0069], the different formats for the same wagers with a first format comprising more details and a second format comprising abbreviated wagers with fewer details on a same page.  As per applicant’s new claims see above with examiner noting that regarding terminology applicant’s disclosure, paragraph [0036], has as an example asking for the user to make a wager but using a different format or prompt for the same wager.  Specifically the prompt provides more info for a player versus a standard wager wherein the standard comprises an odds versus the beginner format comprising explaining to a user how much they would win.  With this example in mind examiner cites to paragraph [0069] of Garahi wherein a first terminology for advanced wagers comprises abbreviations known to advanced wagers and a second terminology for beginners wherein the wagers used more details terms to present the options.  Therefore examiner maintains the previous combination of prior arts in light of the amendments.  See above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gagner et al. (US Pub. No. 2009/0298577 A1) teaches a gaming system comprising presenting a tutorial for novice gamblers for how to play the games.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/18/2022